DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/19/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "contains" in claims 2, 4, and 6 is a term which renders the claim indefinite.  The term “contains” is open-ended and conflicts with the before and after used “consisting of” which is close-

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The open-ended term "contains" as used in claims 2, 4, and 6 causes claims 2, 4, and 6 to include compositions outside the range of the dependent claims which use "consisting of" which is close-ended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The rail composition is rendered obvious by Honjo et al. (JP-2011084785-A), hereinafter Honjo which discloses a steel rail comprising 0.56-0.85% C, 0.1-0.3% Si, 0.7-1.1% Mn, 0.05-0.25% Cr, less than or equal to 0.035% P, and 0.0005-0.01% S. Cryderman et al. (US-5195573-A) renders obvious the straightening the rail with a load of 100 tf or more by teaching the straightening of a rail with a force of 100-180 tons. 
The preparing a steel material inspection certificate of claim 3 is nonfunctional descriptive matter according to MPEP 2111.05 as it is information. The certificate further does not perform any function with respect to the rail, and the rail does not perform any function with respect to the certificate, making the certificate nonfunctional descriptive matter, which is owed no patentable weight.
For the purposes of compact prosecution in the 103 rejections following, are made under the interpretation that the claim element of “preparing a steel material inspection certificate including at least a measurement result of 0.2% proof stress of a head of the rail within 480 hours after the straightening” is not present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al. (JP-2011084785-A), hereinafter Honjo, references are made to the English translation provided from EPO, in view of Cryderman et al. (US-5195573-A), hereinafter Cryderman.
Regarding Claims 1 and 2, Honjo teaches a steel rail (P. 2 Par. 3) having the composition shown in Table 1.
Table 1
Element
Claim 1
Claim 2
Honjo
Citation
Relationship
C
0.70-0.85
0.70-0.85
0.75-0.85
P. 2 Par. 9 – P. 3 Par. 1
Within Both
Si
0.1-1.5
0.1-1.5
0.1-0.3
P. 3 Par. 2
Within Both
Mn
0.4-1.5
0.4-1.5
0.7-1.1
P. 3 Par. 3
Within Both
P
0.035 or less
0.035 or less
0.035 or less
P. 3 Par. 4
The same as Both
S
0.01 or less
0.01 or less
0.0005-0.01
P. 3 Par. 5
Within Both
Cr
0.05-1.5
0.05-1.5
0.05-0.25
P. 3 Par. 6
Within Both

Optionally at least one of:
At least one of:



V
0.3 or less
0 < V ≤ 0.3
0.001-0.03
P. 3 Par. 8
Within Both
Cu
1 or less
0 < Cu ≤ 1
0.5 or less
P. 3 Par. 9
Within Both
Ni

0 < Ni ≤ 1
0.5 or less
P. 4 Par. 1
Within Claim 2
Mo
0.5 or less
0 < Mo ≤ 0.5
0.1 or less
P. 4 Par. 2
Within Both


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Honjo does not disclose the claimed rail exhibiting at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date of Claim 1.

Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the specification’s straightening treatment and is within the specification’s 100 tf or more for the load in the straightening treatment. 
It would have been obvious to a person having ordinary skill in the art to apply the method of rail production of Cryderman to the rail of Honjo in order to beneficially correct bowing imperfections as discussed above.
Since Honjo as modified by Cryderman teaches the processing required by the specification, a person having ordinary skill in the art would expect the rail of Honjo as modified by Cryderman to exhibit the claimed at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date of Claim 1.


Regarding Claims 3-4, Honjo teaches a steel rail (P. 2 Par. 3) having the composition shown in Table 2.
Table 2
Element
Claim 3
Claim 4
Honjo
Citation
Relationship
C
0.70-0.85
0.70-0.85
0.75-0.85
P. 2 Par. 9 – P. 3 Par. 1
Within Both
Si
0.1-1.5
0.1-1.5
0.1-0.3
P. 3 Par. 2
Within Both
Mn
0.4-1.5
0.4-1.5
0.7-1.1
P. 3 Par. 3
Within Both

0.035 or less
0.035 or less
0.035 or less
P. 3 Par. 4
The same as Both
S
0.01 or less
0.01 or less
0.0005-0.01
P. 3 Par. 5
Within Both
Cr
0.05-1.5
0.05-1.5
0.05-0.25
P. 3 Par. 6
Within Both

Optionally at least one of:
At least one of:



V
0.3 or less
0 < V ≤ 0.3
0.001-0.03
P. 3 Par. 8
Within Both
Cu
1 or less
0 < Cu ≤ 1
0.5 or less
P. 3 Par. 9
Within Both
Ni

0 < Ni ≤ 1
0.5 or less
P. 4 Par. 1
Within Claim 2
Mo
0.5 or less
0 < Mo ≤ 0.5
0.1 or less
P. 4 Par. 2
Within Both


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Honjo further teaches the rail being produced by a method including hot rolling (P. 5 Par. 6) which constitutes the claimed hot rolling a steel raw material to obtain a rail of Claim 3.
Honjo does not disclose the claimed straightening the rail with a load of 100 tf or more; and thereafter, exposing the rail to natural aging for at least 90 days of Claim 3.
Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the claimed straightening treatment and is within the claimed 100 tf or more for the load in the straightening treatment of Claim 3. 
It would have been obvious to a person having ordinary skill in the art to apply the method of rail production of Cryderman to the rail of Honjo in order to beneficially correct bowing imperfections as discussed above.
The claimed natural aging of Claim 3 would be expected from Honjo as modified by Cryderman by a person having ordinary skill in the art since Cryderman does not prescribe any further heat 


Regarding Claims 5-6, Honjo teaches a steel rail (P. 2 Par. 3) having the composition shown in Table 3.
Table 3
Element
Claim 5
Claim 6
Honjo
Citation
Relationship
C
0.70-0.85
0.70-0.85
0.75-0.85
P. 2 Par. 9 – P. 3 Par. 1
Within Both
Si
0.1-1.5
0.1-1.5
0.1-0.3
P. 3 Par. 2
Within Both
Mn
0.4-1.5
0.4-1.5
0.7-1.1
P. 3 Par. 3
Within Both
P
0.035 or less
0.035 or less
0.035 or less
P. 3 Par. 4
The same as Both
S
0.01 or less
0.01 or less
0.0005-0.01
P. 3 Par. 5
Within Both
Cr
0.05-1.5
0.05-1.5
0.05-0.25
P. 3 Par. 6
Within Both

Optionally at least one of:
At least one of:



V
0.3 or less
0 < V ≤ 0.3
0.001-0.03
P. 3 Par. 8
Within Both
Cu
1 or less
0 < Cu ≤ 1
0.5 or less
P. 3 Par. 9
Within Both
Ni

0 < Ni ≤ 1
0.5 or less
P. 4 Par. 1
Within Claim 2
Mo
0.5 or less
0 < Mo ≤ 0.5
0.1 or less
P. 4 Par. 2
Within Both


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Honjo does not disclose the claimed straightening the rail with a load of 100 tf or more; and thereafter, exposing the rail to natural aging for at least 90 days of Claim 5.
Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the claimed straightening treatment and is within the claimed 100 tf or more for the load in the straightening treatment of Claim 5. 
It would have been obvious to a person having ordinary skill in the art to apply the method of rail production of Cryderman to the rail of Honjo in order to beneficially correct bowing imperfections as discussed above.
The claimed natural aging of Claim 5 would be expected from Honjo as modified by Cryderman by a person having ordinary skill in the art since Cryderman does not prescribe any further heat treatment following the straightening. Such no further heat treatment would result in the specification’s natural aging, and as applicant has stated, in at least one application of the rail, the claimed period of 90 days of Claim 5 would be fulfilled by the shipping time of the rail alone (P. 12 Par. 4 of the response filed 03/15/2021).


Response to Arguments
Applicant’s arguments, see P. 9 Par. 1-3, P. 10 Par. 3 - P. 11 Par. 1, and P. 11 Par. 1 – P. 12 Par. 2 filed 03/15/2021, with respect to the Objection to the Specification, 112b Rejection of Claims 1 and 3, and 101 Rejection of Claim 1 respectively, have been fully considered and are persuasive.  The Objection 
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. On P. 13 Par. 3, Applicant asserts that the straightening treatment followed by natural aging is required for exhibiting the claimed improvement margin rather than simply the straightening treatment. However, the claimed natural aging would be expected from Cryderman by a person having ordinary skill in the art since Cryderman does not prescribe any further heat treatment following the straightening. Such no further heat treatment would result in the specification’s natural aging, and as applicant has stated, in at least one application of the rail, the desired period would be fulfilled by the shipping time alone (P. 12 Par. 4 of the response filed 03/15/2021).
On P. 13 Par. 5 – P. 14 Par. 1, Applicant asserts that the straightening of Cryderman would not introduce the necessary strains into the rail to exhibit the claimed improvement because it is intended to correct bowing imperfections. However, in [0040] of the specification, Applicant stated that the straightening load being 100 tf or more is what is required to introduce the necessary strains into the rail to exhibit the claimed improvement. The purpose of Cryderman’s treatment being to correct bowing imperfections is irrelevant, Cryderman teaches the treatment required by the specification.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On P. 14 Par. 2, Applicant asserts that Deng and Cryderman fail to teach or suggest the claimed straightening the rail with a load of 100 tf or more. As discussed in the previous rejection, Cryderman teaches utilizing a rail straightener with a load of 100-180 tons of straightening force on the rail in order to correct slight bowing imperfections. This constitutes a straightening treatment and is within the claimed load of 100 tf or more.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736